Case 1:15-cv-24440-MGC Document 87-1 Entered on FLSD Docket 07/11/2019 Page 1 of 19
Case 1:15-cv-24440-MGC Document 87-1 Entered on FLSD Docket 07/11/2019 Page 2 of 19
Case 1:15-cv-24440-MGC Document 87-1 Entered on FLSD Docket 07/11/2019 Page 3 of 19
Case 1:15-cv-24440-MGC Document 87-1 Entered on FLSD Docket 07/11/2019 Page 4 of 19
Case 1:15-cv-24440-MGC Document 87-1 Entered on FLSD Docket 07/11/2019 Page 5 of 19
Case 1:15-cv-24440-MGC Document 87-1 Entered on FLSD Docket 07/11/2019 Page 6 of 19
Case 1:15-cv-24440-MGC Document 87-1 Entered on FLSD Docket 07/11/2019 Page 7 of 19

                                                                                                    EXHIBIT A
                     REPORT OF THE CLAIMS ADMINISTRATOR

              ERBA DIAGNOSTICS, INC. SECURITIES LITIGATION


      TOTAL # OF CLAIMS……………………………………………………....                                                               353



      TOTAL # OF APPROVED VALID CLAIMS………………………….......                                                       100


      TOTAL # OF INELIGIBLE CLAIMS……………………………………......                                                        253

                      NO RECOGNIZED LOSSES ..........................................187
                      PURCHASED OUTSIDE CLASS PERIOD .....................21
                      SHARES SOLD SHORT ...................................................17
                      INSUFFICIENT DOCUMENTATION.............................17
                      SHARES NOT PURCHASED ..........................................11

                      TOTAL ............................................................................253




      TOTAL RECOGNIZED LOSSES ........................................................$2,406,125.08
Case 1:15-cv-24440-MGC Document 87-1 Entered on FLSD Docket 07/11/2019 Page 8 of 19
                        PROPERLY DOCUMENTED CLAIMS                        EXHIBIT B
        ClaimNum     Recognized Loss
                 1           3,060.00
                 3             899.96
                 5           7,608.00
                10           9,033.33
                16        181,124.25
                17         69,571.22
                20         34,693.37
                21        131,010.00
                22           4,386.00
                23           6,840.86
                24           4,316.00
                25         36,306.99
                27           2,420.00
                29         81,179.00
                36           8,300.00
                38             213.24
                39           3,190.00
                41           2,040.00
                42           1,224.00
                44              79.16
                46             332.00
                48             683.98
                49           3,374.00
                50         19,671.29
                51           2,844.00
                52             228.00
                57           4,054.00
                58           1,400.00
                59             504.60
                62             830.00
                66             996.00
                67           1,020.00
                68             202.87
                69             682.26
                71           4,896.00
                72             664.00
                73           3,706.43
                76             408.00
                77           2,280.00
                79           1,519.37
                82             196.00
                83           3,118.45
                84         18,163.84
                85             338.00
                88              61.25
                90             105.30
                97              58.50
               106             837.98
Case 1:15-cv-24440-MGC Document 87-1 Entered on FLSD Docket 07/11/2019 Page 9 of 19
                        PROPERLY DOCUMENTED CLAIMS                        EXHIBIT B
        ClaimNum      Recognized Loss
                111        258,630.58
                118           4,874.19
                123             350.00
                124           1,769.40
                126             390.00
                127         11,645.22
                128             153.60
                129             332.00
                130             332.00
                131             830.00
                132           6,110.00
                133         30,770.33
                136           1,620.00
                137         18,605.28
                140           2,979.60
                141           1,020.00
                142        113,366.00
                143             462.38
                145             830.00
                146             830.00
                147           1,290.40
                149           1,020.00
                151              68.65
                154         69,271.49
                156           3,320.00
                158           2,600.00
                159           8,344.90
                161             923.51
                165             380.00
                166        103,736.27
                247           1,400.00
                249         89,612.24
                250             255.00
                256             102.40
                257           5,076.21
                258           2,040.00
                259           5,641.00
                262         90,140.00
                263        625,284.29
                265        130,024.98
                267             636.00
                269         76,867.07
                270             140.62
                284             681.15
                303           8,815.00
                304           3,123.66
                305           9,703.00
                314           1,305.94
 Case 1:15-cv-24440-MGC Document 87-1 Entered on FLSD Docket 07/11/2019 Page 10 of 19
                         PROPERLY DOCUMENTED CLAIMS                        EXHIBIT B
          ClaimNum      Recognized Loss
                  315           7,544.70
                  318           2,907.90
                  319         21,826.62
                  353          15,470.00
TOTAL             100 $    2,406,125.08
Case 1:15-cv-24440-MGC Document 87-1 Entered on FLSD Docket 07/11/2019 Page 11 of 19                      EXHIBIT C
  ERBA Diagnostics, Inc. Securities Litigation                                     Phone (866) 274-4004
  c/o Strategic Claims Services                                                    Fax (610) 565-7985
  600 N. Jackson Street - Suite 205
  Media, PA 19063                                                                  Email: info@strategicclaims.net



                                                   DEFICIENCY NOTICE

   CONTROL#:       99                                                            January 14, 2019

    Redacted




                                                                                           AcctNum

  A review of your claim has revealed some incomplete or missing information. In order to assist you in
  completing the claims process, the information required to process your claim has been noted below:

   Description:                                                                     Shares:
    Sufficient Documentation* was not provided. In order to process your claim
    we require: (1) any transactions of ERBA Diagnostics, Inc. ("ERBA")
    common stock between June 14, 2013 and February 19, 2016, inclusive;
    (2) proof of holdings of ERBA common stock on June 13, 2013; and (3)
    proof of holdings of ERBA common stock on February 19, 2016.




  Please call our office if you may need further clarification of this notice.

  If you do not return these corrections and the requested information within ten (10) days
  from the date of this notice, your claim may be deemed ineligible to participate in the
  distribution of the settlement fund.

  Note: Please supply the omitted item(s) and return the information, along with this letter, to
  the address above.

   *Supporting documentation would be broker confirmation slips, monthly statements, 1099’s, dividend reinvestment
   statements, etc . . . for (1) any transactions of ERBA Diagnostics, Inc. ("ERBA") common stock between June 14,
   2013 and February 19, 2016, inclusive; (2) proof of holdings of ERBA common stock on June 13, 2013; and (3) proof of
   holdings of ERBA common stock on February 19, 2016.
Case 1:15-cv-24440-MGC Document 87-1 Entered on FLSD Docket 07/11/2019 Page 12 of 19
                       INADEQUATELY DOCUMENTED CLAIMS                   EXHIBIT D

   ClaimNum            Reason for Rejection
           33   INSUFFICIENT DOCUMENTATION
           43   INSUFFICIENT DOCUMENTATION
           63   INSUFFICIENT DOCUMENTATION
           64   INSUFFICIENT DOCUMENTATION
           65   INSUFFICIENT DOCUMENTATION
           74   INSUFFICIENT DOCUMENTATION
           89   INSUFFICIENT DOCUMENTATION
           99   INSUFFICIENT DOCUMENTATION
          100   INSUFFICIENT DOCUMENTATION
          101   INSUFFICIENT DOCUMENTATION
          102   INSUFFICIENT DOCUMENTATION
          125   INSUFFICIENT DOCUMENTATION
          138   INSUFFICIENT DOCUMENTATION
          153   INSUFFICIENT DOCUMENTATION
          260   INSUFFICIENT DOCUMENTATION
          273   INSUFFICIENT DOCUMENTATION
          313   INSUFFICIENT DOCUMENTATION
 TOTAL                                        17
Case 1:15-cv-24440-MGC Document 87-1 Entered on FLSD Docket 07/11/2019 Page 13 of 19
                               INELIGIBLE CLAIMS                          EXHIBIT E

ClaimNum            Reason for Rejection
        2   NO RECOGNIZED LOSSES
        4   NO RECOGNIZED LOSSES
        6   PURCHASED OUTSIDE CLASS PERIOD
        7   PURCHASED OUTSIDE CLASS PERIOD
        8   NO RECOGNIZED LOSSES
        9   PURCHASED OUTSIDE CLASS PERIOD
       11   PURCHASED OUTSIDE CLASS PERIOD
       12   PURCHASED OUTSIDE CLASS PERIOD
       13   PURCHASED OUTSIDE CLASS PERIOD
       14   PURCHASED OUTSIDE CLASS PERIOD
       15   PURCHASED OUTSIDE CLASS PERIOD
       18   SHARES SOLD SHORT
       19   NO RECOGNIZED LOSSES
       26   NO RECOGNIZED LOSSES
       28   NO RECOGNIZED LOSSES
       30   NO RECOGNIZED LOSSES
       31   NO RECOGNIZED LOSSES
       32   NO RECOGNIZED LOSSES
       34   NO RECOGNIZED LOSSES
       35   NO RECOGNIZED LOSSES
       37   NO RECOGNIZED LOSSES
       40   NO RECOGNIZED LOSSES
       45   NO RECOGNIZED LOSSES
       47   NO RECOGNIZED LOSSES
       53   NO RECOGNIZED LOSSES
       54   NO RECOGNIZED LOSSES
       55   NO RECOGNIZED LOSSES
       56   NO RECOGNIZED LOSSES
       60   NO RECOGNIZED LOSSES
       61   SHARES SOLD SHORT
       70   NO RECOGNIZED LOSSES
       75   NO RECOGNIZED LOSSES
       78   NO RECOGNIZED LOSSES
       80   NO RECOGNIZED LOSSES
       81   NO RECOGNIZED LOSSES
       86   NO RECOGNIZED LOSSES
       87   NO RECOGNIZED LOSSES
       91   PURCHASED OUTSIDE CLASS PERIOD
       92   PURCHASED OUTSIDE CLASS PERIOD
       93   PURCHASED OUTSIDE CLASS PERIOD
       94   SHARES SOLD SHORT
       95   NO RECOGNIZED LOSSES
       96   NO RECOGNIZED LOSSES
       98   NO RECOGNIZED LOSSES
      103   NO RECOGNIZED LOSSES
      104   PURCHASED OUTSIDE CLASS PERIOD
Case 1:15-cv-24440-MGC Document 87-1 Entered on FLSD Docket 07/11/2019 Page 14 of 19
                               INELIGIBLE CLAIMS                          EXHIBIT E

ClaimNum            Reason for Rejection
      105   SHARES SOLD SHORT
      107   SHARES SOLD SHORT
      108   SHARES SOLD SHORT
      109   NO RECOGNIZED LOSSES
      110   NO RECOGNIZED LOSSES
      112   NO RECOGNIZED LOSSES
      113   NO RECOGNIZED LOSSES
      114   NO RECOGNIZED LOSSES
      115   NO RECOGNIZED LOSSES
      116   NO RECOGNIZED LOSSES
      117   NO RECOGNIZED LOSSES
      119   NO RECOGNIZED LOSSES
      120   NO RECOGNIZED LOSSES
      121   NO RECOGNIZED LOSSES
      122   NO RECOGNIZED LOSSES
      134   NO RECOGNIZED LOSSES
      135   NO RECOGNIZED LOSSES
      139   NO RECOGNIZED LOSSES
      144   NO RECOGNIZED LOSSES
      148   NO RECOGNIZED LOSSES
      150   NO RECOGNIZED LOSSES
      152   NO RECOGNIZED LOSSES
      155   SHARES NOT PURCHASED
      157   SHARES NOT PURCHASED
      160   NO RECOGNIZED LOSSES
      162   NO RECOGNIZED LOSSES
      163   NO RECOGNIZED LOSSES
      164   NO RECOGNIZED LOSSES
      167   NO RECOGNIZED LOSSES
      168   NO RECOGNIZED LOSSES
      169   NO RECOGNIZED LOSSES
      170   NO RECOGNIZED LOSSES
      171   NO RECOGNIZED LOSSES
      172   NO RECOGNIZED LOSSES
      173   NO RECOGNIZED LOSSES
      174   NO RECOGNIZED LOSSES
      175   NO RECOGNIZED LOSSES
      176   SHARES SOLD SHORT
      177   SHARES SOLD SHORT
      178   NO RECOGNIZED LOSSES
      179   SHARES SOLD SHORT
      180   NO RECOGNIZED LOSSES
      181   SHARES SOLD SHORT
      182   NO RECOGNIZED LOSSES
      183   NO RECOGNIZED LOSSES
      184   NO RECOGNIZED LOSSES
Case 1:15-cv-24440-MGC Document 87-1 Entered on FLSD Docket 07/11/2019 Page 15 of 19
                               INELIGIBLE CLAIMS                          EXHIBIT E

ClaimNum           Reason for Rejection
      185   NO RECOGNIZED LOSSES
      186   NO RECOGNIZED LOSSES
      187   NO RECOGNIZED LOSSES
      188   NO RECOGNIZED LOSSES
      189   NO RECOGNIZED LOSSES
      190   NO RECOGNIZED LOSSES
      191   NO RECOGNIZED LOSSES
      192   NO RECOGNIZED LOSSES
      193   NO RECOGNIZED LOSSES
      194   NO RECOGNIZED LOSSES
      195   NO RECOGNIZED LOSSES
      196   NO RECOGNIZED LOSSES
      197   NO RECOGNIZED LOSSES
      198   NO RECOGNIZED LOSSES
      199   NO RECOGNIZED LOSSES
      200   NO RECOGNIZED LOSSES
      201   NO RECOGNIZED LOSSES
      202   NO RECOGNIZED LOSSES
      203   NO RECOGNIZED LOSSES
      204   NO RECOGNIZED LOSSES
      205   NO RECOGNIZED LOSSES
      206   NO RECOGNIZED LOSSES
      207   NO RECOGNIZED LOSSES
      208   NO RECOGNIZED LOSSES
      209   NO RECOGNIZED LOSSES
      210   NO RECOGNIZED LOSSES
      211   NO RECOGNIZED LOSSES
      212   NO RECOGNIZED LOSSES
      213   NO RECOGNIZED LOSSES
      214   NO RECOGNIZED LOSSES
      215   NO RECOGNIZED LOSSES
      216   NO RECOGNIZED LOSSES
      217   NO RECOGNIZED LOSSES
      218   NO RECOGNIZED LOSSES
      219   NO RECOGNIZED LOSSES
      220   NO RECOGNIZED LOSSES
      221   NO RECOGNIZED LOSSES
      222   NO RECOGNIZED LOSSES
      223   NO RECOGNIZED LOSSES
      224   NO RECOGNIZED LOSSES
      225   NO RECOGNIZED LOSSES
      226   NO RECOGNIZED LOSSES
      227   NO RECOGNIZED LOSSES
      228   NO RECOGNIZED LOSSES
      229   NO RECOGNIZED LOSSES
      230   NO RECOGNIZED LOSSES
Case 1:15-cv-24440-MGC Document 87-1 Entered on FLSD Docket 07/11/2019 Page 16 of 19
                               INELIGIBLE CLAIMS                          EXHIBIT E

ClaimNum            Reason for Rejection
      231   NO RECOGNIZED LOSSES
      232   NO RECOGNIZED LOSSES
      233   NO RECOGNIZED LOSSES
      234   NO RECOGNIZED LOSSES
      235   NO RECOGNIZED LOSSES
      236   NO RECOGNIZED LOSSES
      237   NO RECOGNIZED LOSSES
      238   NO RECOGNIZED LOSSES
      239   NO RECOGNIZED LOSSES
      240   NO RECOGNIZED LOSSES
      241   NO RECOGNIZED LOSSES
      242   NO RECOGNIZED LOSSES
      243   NO RECOGNIZED LOSSES
      244   PURCHASED OUTSIDE CLASS PERIOD
      245   NO RECOGNIZED LOSSES
      246   NO RECOGNIZED LOSSES
      248   NO RECOGNIZED LOSSES
      251   SHARES SOLD SHORT
      252   NO RECOGNIZED LOSSES
      253   NO RECOGNIZED LOSSES
      254   NO RECOGNIZED LOSSES
      255   NO RECOGNIZED LOSSES
      261   PURCHASED OUTSIDE CLASS PERIOD
      264   NO RECOGNIZED LOSSES
      266   NO RECOGNIZED LOSSES
      268   NO RECOGNIZED LOSSES
      271   PURCHASED OUTSIDE CLASS PERIOD
      272   NO RECOGNIZED LOSSES
      274   PURCHASED OUTSIDE CLASS PERIOD
      275   SHARES SOLD SHORT
      276   SHARES SOLD SHORT
      277   PURCHASED OUTSIDE CLASS PERIOD
      278   SHARES NOT PURCHASED
      279   PURCHASED OUTSIDE CLASS PERIOD
      280   PURCHASED OUTSIDE CLASS PERIOD
      281   SHARES NOT PURCHASED
      282   SHARES NOT PURCHASED
      283   NO RECOGNIZED LOSSES
      285   NO RECOGNIZED LOSSES
      286   NO RECOGNIZED LOSSES
      287   NO RECOGNIZED LOSSES
      288   SHARES NOT PURCHASED
      289   SHARES NOT PURCHASED
      290   SHARES SOLD SHORT
      291   PURCHASED OUTSIDE CLASS PERIOD
      292   SHARES NOT PURCHASED
Case 1:15-cv-24440-MGC Document 87-1 Entered on FLSD Docket 07/11/2019 Page 17 of 19
                               INELIGIBLE CLAIMS                          EXHIBIT E

ClaimNum            Reason for Rejection
      293   SHARES SOLD SHORT
      294   SHARES NOT PURCHASED
      295   SHARES NOT PURCHASED
      296   NO RECOGNIZED LOSSES
      297   NO RECOGNIZED LOSSES
      298   SHARES SOLD SHORT
      299   SHARES NOT PURCHASED
      300   NO RECOGNIZED LOSSES
      301   NO RECOGNIZED LOSSES
      302   NO RECOGNIZED LOSSES
      306   NO RECOGNIZED LOSSES
      307   NO RECOGNIZED LOSSES
      308   NO RECOGNIZED LOSSES
      309   NO RECOGNIZED LOSSES
      310   NO RECOGNIZED LOSSES
      311   NO RECOGNIZED LOSSES
      312   NO RECOGNIZED LOSSES
      316   NO RECOGNIZED LOSSES
      317   NO RECOGNIZED LOSSES
      320   NO RECOGNIZED LOSSES
      321   NO RECOGNIZED LOSSES
      322   NO RECOGNIZED LOSSES
      323   NO RECOGNIZED LOSSES
      324   NO RECOGNIZED LOSSES
      325   NO RECOGNIZED LOSSES
      326   NO RECOGNIZED LOSSES
      327   NO RECOGNIZED LOSSES
      328   NO RECOGNIZED LOSSES
      329   NO RECOGNIZED LOSSES
      330   NO RECOGNIZED LOSSES
      331   NO RECOGNIZED LOSSES
      332   NO RECOGNIZED LOSSES
      333   NO RECOGNIZED LOSSES
      334   NO RECOGNIZED LOSSES
      335   NO RECOGNIZED LOSSES
      336   NO RECOGNIZED LOSSES
      337   PURCHASED OUTSIDE CLASS PERIOD
      338   NO RECOGNIZED LOSSES
      339   NO RECOGNIZED LOSSES
      340   NO RECOGNIZED LOSSES
      341   NO RECOGNIZED LOSSES
      342   NO RECOGNIZED LOSSES
      343   NO RECOGNIZED LOSSES
      344   NO RECOGNIZED LOSSES
      345   NO RECOGNIZED LOSSES
      346   NO RECOGNIZED LOSSES
 Case 1:15-cv-24440-MGC Document 87-1 Entered on FLSD Docket 07/11/2019 Page 18 of 19
                                INELIGIBLE CLAIMS                          EXHIBIT E

ClaimNum            Reason for Rejection
      347   NO RECOGNIZED LOSSES
      348   NO RECOGNIZED LOSSES
      349   NO RECOGNIZED LOSSES
      350   NO RECOGNIZED LOSSES
      351   NO RECOGNIZED LOSSES
      352   SHARES SOLD SHORT
TOTAL                                      236
Case 1:15-cv-24440-MGC Document 87-1 Entered on FLSD Docket 07/11/2019 Page 19 of 19                   EXHIBIT F
  ERBA Diagnostics, Inc. Securities Litigation                                  Phone (866) 274-4004
  c/o Strategic Claims Services                                                 Fax (610) 565-7985
  600 N. Jackson Street - Suite 205
  Media, PA 19063                                                               Email: info@strategicclaims.net



                                               NOTICE OF INELIGIBILITY

   CONTROL#:        2                                                         March 8, 2019
     Redacted




                                                                                      ACCOUNT#:




  Your claim in the above matter is ineligible for the following reason(s):

    Description:                                                                 Shares:
   Your claim has resulted in a trading gain during the Class Period. Any
   claim whose overall transactions in ERBA Diagnostics, Inc. shares during
   the Class Period resulted in a trading gain have a Recognized Loss of
   $0.00.




  We strongly suggest you contact our office for any question or clarification you
  may have. It is important that you contact us before any further action is taken in
  the event that a processing error has occurred.

  If you feel you received this notice in error and would like to contest our determination, please contact our
  office in writing no later than ten (10) days after the date of this notice. Please be sure to include your Control
  number as noted above, your reason for contesting our determination, and documentation supporting your
  reason. You can also contact our office at 1-866-274-4004 or info@strategicclaims.net. If after contacting us,
  you still disagree, you can request in writing to Class Counsel to review your claim.

  When calling our office, please have ready the Control Number found at the top left-hand corner of this form.
